Case 1:18-cv-00681-RJL Document 171-8 Filed 03/27/20 Page 1 of 18

EXHIBIT 7
Case 1:18-cv-00681-RJL Document 171-8 Filed 03/27/20 Page 2 of 18

 

Hall, Samuel

From: Eden Quainton <equainton@gmail.com>

Sent: Thursday, November 14, 2019 10:10 AM

To: Gottlieb, Michael

Cc: Larry Johnson; Meryl Governski; Hall, Samuel; English, Andrew
Subject: Re: Response to Subpoena

Works for me.
On Thu, Nov 14, 2019, 9:37 AM Gottlieb, Michael <MGottlieb@willkie.com> wrote:

Let’s plan to confer at 3pm on Friday. Mr. Johnson, | would request that you join this call so that we may meet and
confer as a group and attempt to find a solution. Mr. Quainton has represented that he is not your attorney. He is
representing Mr. Butowsky’s interests for purposes of this subpoena. We still intend to litigate a motion to compel
against you in the absence of an agreement on documents in your possession.

Michael Gottlieb

Willkie Farr & Gallagher LLP

1875 K Street, N.W. | Washington, DC 20006-1238
Direct: +1 202 303 1442 | Fax: +1 202 303 2442
mgottlieb@willkie.com | vCard | www.willkie.com bio

From: Eden Quainton [mailto:equainton@gmail.com]
Sent: Wednesday, November 13, 2019 9:53 PM

To: Gottlieb, Michael <MGottlicb@willkie.com>

Cc: Meryl Governski <mgovernski@bsfllp.com>; Hall, Samuel <SHall @willkie.com>; English, Andrew
<AEnglish@willkie.com>; Larry Johnson <Icjohnson1@me.com>

Subject: Re: Response to Subpoena

Mike,

I could be free any time after 2:00 p.m. on Friday.

As to when the relevant privilege attaches, while the engagement letter is dated April 2018, my understanding
is that materials were prepared in anticipation of litigation as early as the filing of the Wheeler complaint in
August of 2017. If there is a communication with an expert in anticipation of litigation but an engagement
letter has not yet been formalized, our position would be that the materials are protected under Rule
26(b)(3)(A). But I have only just received the materials in question and cannot speak to the issues in any more
detail than that.
Case 1:18-cv-00681-RJL Document 171-8 Filed 03/27/20 Page 3 of 18

Respectfully,

Eden

On Wed, Nov 13, 2019 at 9:26 PM Gottlieb, Michael <MGottlieb@willkie.com> wrote:

Eden,

Thank you. Please let me know a time and we can confer on Friday.

In the interim, given Mr. Johnson’s representation that he was not retained by Mr. Clevenger until April 8,
2018, can you please confirm that Mr. Butowsky will not be claiming privilege over any documents prior to
that date?

Respectfully,

Mike

Michael Gottlieb

Willkie Farr & Gallagher LLP

1875 K Street, N.W. | Washington, DC 20006-1238
Direct: +1 202 303 1442 | Fax: +1 202 303 2442
mgottlicb@willkie.com | vCard | www.willkie.com bio

On Nov 13, 2019, at 9:18 PM, Eden Quainton <equainton@gmail.com> wrote:

Mike,

As of now, I do not represent Mr. Johnson in connection with responding to the
subpoena. However, I believe the relevant privilege(s) are Mr. Butowsky's, who will be

2
Case 1:18-cv-00681-RJL Document 171-8 Filed 03/27/20 Page 4 of 18

preparing a privilege log for any withheld documents. I am only aware of a very small number
of documents that would be withheld, but it will take me a little time to review them and
prepare a privilege log. I should be able to confer with you on Friday about the withheld
documents based on a privilege log I should be able to put together tomorrow.

As to the other issues raised in your emails, I believe you can discuss those directly with Mr.
Johnson. Although I am not yet fully familiar with the issues, it does seem to me the main
issue is one of privilege, to which I can speak.

Let me know if you would like to discuss this further.

Regards,

Eden

On Wed, Nov 13, 2019 at 9:02 PM Gottlieb, Michael <MGottlieb@willkie.com> wrote:

Eden,

Do you represent Mr. Johnson as well in this matter? If so, please advise when we may
confer regarding the third-party subpoena discussed at length in the email below.

Regards,

Mike

Michael Gottlieb

Willkie Farr & Gallagher LLP
1875 K Street, N.W. | Washington, DC 20006-1238
Case 1:18-cv-00681-RJL Document 171-8 Filed 03/27/20 Page 5 of 18

Direct: +1 202 303 1442 | Fax: +1 202 303 2442
mgottlicb@willkie.com | vCard | www.willkie.com bio

Begin forwarded message:

From: Larry Johnson <Icjohnsonl(@me.com>

Date: November 13, 2019 at 8:55:03 PM EST

To: "Gottlieb, Michael" <mgottlieb@willkie.com>

Ce: "Hall, Samuel" <SHall@willkie.com>, "English, Andrew"
<AEnglish@willkie.com>, Ty Clevenger <tyclevenger@yahoo.com>, Eden
Quainton <equainton@gmail.com>

Subject: Re: Response to Subpoena

 

Mr. Gottlieb,
Please contact Mr. Quainton regarding this matter.

Larry Johnson

On Nov 13, 2019, at 6:32 PM, Larry Johnson
<Icjohnsonl@me.com> wrote:

Mr. Gottlieb,

I was retained on 8 April 2018 by Ty Clevenger who anticipated
being entered into this case as the attorney of record. That
agreement protects Mr. Butowsky’s rights against disclosure. I
understand that Mr. Butowsky has retained new counsel that
will be entered on the record this week. He will be in touch with
you on this matter.

Larry Johnson

On Nov 13, 2019, at 3:50 PM, Gottlieb, Michael
<MGottlieb@willkie.com> wrote:

Mr. Johnson,

Respectfully, your email is incorrect as a matter of
law in multiple respects. First, as | wrote to you
yesterday: to the extent you are withholding

4
Case 1:18-cv-00681-RJL Document 171-8 Filed 03/27/20 Page 6 of 18

documents based on a claim of privilege, you have
failed to provide us with the legally required
privilege log, as requested in the subpoena itself and
required under FRCP 45(e)(2)(A). See also Universal
City Dev. Partners, Ltd. v. Ride & Show Eng'g, Inc.,
230 F.R.D. 688, 697 (M.D. Fla. 2005)(“Not only must
a party timely object under Rule 45(c)(2)(B), but the
party must also prepare a privilege log in accordance
with Fed.R.Civ.P. 45(d)(2).”). In order to comply
with the federal rules, your privilege log would need
to describe “the nature of the withheld documents,
communications, or tangible things in a manner that,
without revealing information itself privileged or
protected, will enable the parties to assess” your
claims of privilege. FRCP 45(e)(2)(A). At a minimum,
the log would include a description of the subject
matter of the Document/Communication; all parties
that have received the Document/Communication;
and the dates of the Document/ Communication. In
sum, under the federal rules, you are not entitled
simply to withhold documents on a privilege claim
without providing us with the ability to understand
your claim. Please provide us with a privilege log
covering each and every responsive document you
have withheld without further delay.

Second, Mr. Clevenger informed us that he retained
you as an investigator on Mr. Butowsky’s

cases. Even accepting that there is some valid
privilege that applies under such a retention for sake
of argument, Mr. Clevenger’s representation means
that you could not have been operating under any
privilege until, at the earliest, August of 2017. Yet
we know you were emailing and communicating
with the parties identified in our subpoena dating
back at least to January of 2017. You are obliged to
produce those communications to us.

Third, your objections are untimely and therefore
waived, and you have offered no justification for
your failure to respond timely. See below.

Fourth, | should note that the one document you
produced to us appears to be a number of different
email that have been cut and paste into one

page. Please confirm whether that is the case, or

5
Case 1:18-cv-00681-RJL Document 171-8 Filed 03/27/20 Page 7 of 18

whether there is something we are
misunderstanding regarding the document you have
provided.

Fifth and finally, Mr. Clevenger has said that he is not
your lawyer, and | do not consent to negotiating
your subpoena compliance through a third party’s
counsel. The fact that you signed an agreement with
him is interesting, but irrelevant. We will, of course,
consult with Mr. Clevenger as appropriate with
respect to any litigation over your subpoena, but
unless you respond as you are required to do by the
federal rules we will file a motion to compel and
seek all appropriate remedies for our client.

Respectfully,

Michael Gottlieb

Willkie Farr & Gallagher LLP

1875 K Street, N.W. | Washington, DC 20006-1238
Direct: +1 202 303 1442 | Fax: +1 202 303 2442
mgottliecb@willkie.com | vCard | www.willkie.com bio

From: Larry Johnson [mailto:lcjohnson1@me.com]
Sent: Wednesday, November 13, 2019 3:36 PM
To: Gottlieb, Michael <MGottlicb@willkie.com>

Ce: Hall, Samuel <SHall@willkie.com>; English,
Andrew <AEnglish@willkie.com>; Ty Clevenger
<tyclevenger@yahoo.com>

Subject: Re: Response to Subpoena

 

Mr. Gottlieb,

The only thing “not produced” is covered under
an agreement where I was hired/retained by Mr.
Clevenger. I am not at liberty under that
agreement to disclose anything to you without
the permission of Mr. Clevenger. I spoke with
Mr. Clevenger and he will speak to you on this
matter. You two work it out. You cannot compel

6
Case 1:18-cv-00681-RJL Document 171-8 Filed 03/27/20 Page 8 of 18

me to violate an agreement I made with Mr.
Clevenger.

Larry Johnson

On Nov 13, 2019, at 1:41 PM,
Gottlieb, Michael

<MGottlieb@willkie.com> wrote:

Mr. Johnson,

I’m following up on this
correspondence. Mr. Clevenger has
said he does not represent you, so
we are unable to confer with him
regarding your production. We
either need to discuss this with you,
or we will be forced to file a motion
to compel your compliance with the
subpoena. As mentioned in my last
email to you, if we are forced to
litigate this, we reserve our right to
seek an award of attorney’s fees
under Fed. R. Civ. P. 37. We are
happy to discuss this matter with
you, or an attorney should you
retain one, between now and Friday.

Respectfully,

Mike

Michael Gottlieb

Willkie Farr & Gallagher LLP

1875 K Street,

N.W. | Washington, DC 20006-1238
Direct: +1 202 303 1442 | Fax: +1
202 303 2442

mgottliecb@willkie.com | vCard | www
.willkie.com bio
Case 1:18-cv-00681-RJL Document 171-8 Filed 03/27/20 Page 9 of 18

From: Larry Johnson
[mailto:lcjohnson1@me.com]
Sent: Tuesday, November 12, 2019
10:40 AM

To: Gottlieb, Michael

<MGottlieb@willkie.com>
Cc: Ty Clevenger

<tyclevenger@yahoo.com>; Eden
Quainton <equainton@gmail.com>

Subject: Re: Response to Subpoena

Mr. Gottlieb,

You should contact Mr.
Clevenger.

Larry Johnson

On Nov 12, 2019,
at 10:32 AM,
Gottlieb, Michael

<MGottlieb@willk

ie.com> wrote:

Dear Mr. Johnson,

We are in receipt of
your objections and
responses to our
client?s

subpoena. Given
your responses thus
far, we are assuming
that you are not
represented in this
matter by counsel,
but if that is not the
case, please direct
this communication
to your attorney and
we will do the same
for all future related
correspondence.

We have reviewed
carefully your
objections, and our
view is that we will
be required to file a

8
Case 1:18-cv-00681-RJL Document 171-8 Filed 03/27/20 Page 10 of 18

motion to compel
given the legal
positions you have
advanced. Before
doing so, however,
we are writing to see
whether you believe
it would be
productive to meet
and confer regarding
your response to the
subpoena. If you
believe that would
be productive, we
are willing to make
ourselves available
to discuss any
questions or
concerns you may
have regarding the
scope of the
subpoena. If you
believe that would
be worthwhile,
please provide us
your availability for a
call prior to this
Friday, November
15, 2019. If we
cannot come to an
agreement, we
reserve all rights,
including our right to
seek a court order
compelling you to
pay our client's
reasonable

expenses incurred in
making the motion to
compel, such as
attorney's fees,
under the Federal
Rules of Civil
Procedure. See
FRCP 37(a)(5)(A).

We first note that the
objections raised in
your response were
untimely, and
therefore

waived. Objections
to a Rule 45
subpoena for
documents ?must be
served before the
earlier of the time
specified for
compliance or 14
days after the
subpoena is

9
Case 1:18-cv-00681-RJL Document 171-8 Filed 03/27/20 Page 11 of 18

served.? Fed. R. C
iv. P. 45(d)(2)(B)
(emphasis added);
State Farm Mut.
Auto. Ins. Co. v.
Physicians Injury
Care Ctr., Inc., No.
6:06-CV-1757-ORL-
GJK, 2009 WL
10674775, at *3
(M.D. Fla. Oct. 23,
2009) (?[T]he
fourteen-day time
allotted for
objections under
Rule 45 ended on
May 19,

2009. Thus, the
Firm has waived any
objections to the
Subpoena.?). Here,
you were personally
served with the
subpoena on
October 23, 2019, at
4:38pm. Your
objections were not
served until
yesterday,
November 11,
2019. As a result,
you have waived
your objections and
all responsive
document must be
produced.

Further, to the extent
you are withholding
documents based on
a claim of privilege,
you have failed to
provide us with the
legally required
privilege log, as
requested in the
subpoena itself and
required under
FRCP

45(e)(2)(A). See
also Universal City
Dev. Partners, Ltd.
v. Ride & Show
Eng’g, Inc., 230
F.R.D. 688, 697
(M.D. Fla.
2005)(?Not only
must a party timely
object under Rule
45(c)(2)(B), but the
party must also

10
Case 1:18-cv-00681-RJL Document 171-8 Filed 03/27/20 Page 12 of 18

prepare a privilege
log in accordance
with Fed.R.Civ.P.
45(d)(2).?). In order
to comply with the
federal rules, your
privilege log would
need to describe
?the nature of the
withheld documents,
communications, or
tangible things in a
manner that, without
revealing information
itself privileged or
protected, will
enable the parties to
assess? your claims
of privilege. FRCP
45(e)(2)(A). Ata
minimum, the log
would include a
description of the
subject matter of the
Document/Communi
cation; all parties
that have received
the
Document/Communi
cation; and the dates
of the Document/
Communication.

In addition, we are
skeptical that as a
retained private
investigator, you
have any legally
recognized privilege
on which you may
lawfully withhold the
Documents and
Communications we
have requested
here. See Ubiquiti
Networks, Inc. v.
Kozumi USA Corp.,
295: F.R.D. 517, 625
(N.D. Fla.),
objections overruled,
981 F. Supp. 2d
1207 (N.D. Fla.
2013) (?[T]he Court
is not persuaded that
there is a federal
common law private
investigator
privilege.?). That
said, we would
welcome any
support you can

11
Case 1:18-cv-00681-RJL Document 171-8 Filed 03/27/20 Page 13 of 18

provide for this
supposed privilege,
including any
documentation that
shows you are a
licensed investigator,
or any other type of
investigator; the
scope of your
investigative work on
behalf of Mr.
Butowsky?s
attorney; where that
work was conducted;
and the dates you
were hired for that
work.

To the extent you
are claiming
attorney-client or
work product
privileges, several
additional
considerations are
warranted. First,
there was no related
litigation involving
Mr. Butowsky until
Rod Wheeler sued
on August 1, 2017,
so at bare minimum
you would owe us all
communications
prior to that date.
Second, any
communications
between you and Mr.
Butowsky would not
be covered unless
they included your
attorney or Mr.
Butowsky?s
attorney, involving
legal advice, and in
confidence. See
United States v. Ary,
518 F.3d 775, 782
(10th Cir.

2008). And third,
any communications
you had with third
parties such as Ms.
Zimmerman, Mr.
Wheeler, or anyone
except for a lawyer
would not be
covered by such
privilege and would
be waived. In any
event, in order for us

12
Case 1:18-cv-00681-RJL Document 171-8 Filed 03/27/20 Page 14 of 18

to evaluate whether
any such privilege
exists, you must
provide a description
of who represented
you, for what
purpose, for what
time period, and the
specific nature of
each withheld
communication.

We remain willing to
discuss any
questions or
concerns you have
regarding the
subpoena, and to
assist you in any
way we can to
alleviate any
potential burden
resulting from the
subpoena. If you
believe that would
be worthwhile,
please let us know
your availability, as
requested above.

Respectfully,

Michael Gottlieb
Willkie Farr &
Gallagher LLP
1875 K Street,

N.W. | Washington,
DC 20006-1238
Direct: +1 202 303
1442 | Fax: +1 202
303 2442
mgottlicb@willkie.co
m | vCard | www.will
kie.com bio

----- Original
Message-----

From: Larry Johnson
[mailto:lcjohnson1@
me.com]

Sent: Monday,
November 11, 2019
10:42 AM

To: Gottlieb, Michael
<MGottlieb@willkie.c
om>

Cc: Ty Clevenger
<tyclevenger@yaho

o.com>; Eden
13
Case 1:18-cv-00681-RJL Document 171-8 Filed 03/27/20 Page 15 of 18

Quainton
<equainton@gmail.c
om>

Subject: Response
to Subpoena

Mr. Gottlieb,
Attached is my
response to the
subpoena in the
case of Aaron Rich
v. Edward Butowsky
etal. The hard copy
will be mailed
tomorrow, 12
November 2019, to
301 West Platt
Street, Suite 137,
Tampa Fl 33606.
Please confirm
receipt of this email
and the attached
material.

Larry Johnson

Important

Notice: This email
message is intended
to be received only
by persons entitled
to receive the
confidential
information it may
contain. Email mess
ages to clients of
Willkie Farr &
Gallagher LLP
presumptively
contain information
that is confidential
and legally
privileged; email
messages to non-
clients are normally
confidential and may
also be legally
privileged. Please
do not read, copy,
forward or store this
message unless you
are an intended
recipient of it. If you
have received this
message in error,
please forward it
back. Willkie Farr &
Gallagher LLP is a

14
Case 1:18-cv-00681-RJL Document 171-8 Filed 03/27/20 Page 16 of 18

limited liability
partnership
organized in the
United States under
the laws of the State
of Delaware, which
laws limit the
personal liability of
partners.

Important Notice: This email
message is intended to be received
only by persons entitled to receive
the confidential information it may
contain. Email messages to clients
of Willkie Farr & Gallagher LLP
presumptively contain information
that is confidential and legally
privileged; email messages to non-
clients are normally confidential and
may also be legally

privileged. Please do not read, copy,
forward or store this message unless
you are an intended recipient of it. If
you have received this message in
error, please forward it back. Willkie
Farr & Gallagher LLP is a limited
liability partnership organized in the
United States under the laws of the
State of Delaware, which laws limit
the personal liability of partners.

Important Notice: This email message is intended
to be received only by persons entitled to receive the
confidential information it may

contain. Email messages to clients of Willkie Farr &
Gallagher LLP presumptively contain information that
is confidential and legally privileged; email messages
to non-clients are normally confidential and may also
be legally privileged. Please do not read, copy,
forward or store this message unless you are an
intended recipient of it. If you have received this
message in error, please forward it back. Willkie Farr
& Gallagher LLP is a limited liability partnership
organized in the United States under the laws of the
State of Delaware, which laws limit the personal
liability of partners.

15
Case 1:18-cv-00681-RJL Document 171-8 Filed 03/27/20 Page 17 of 18

Important Notice: This email message is intended to be received only by persons entitled to receive
the confidential information it may contain. Email messages to clients of Willkie Farr & Gallagher LLP
presumptively contain information that is confidential and legally privileged; email messages to non-
clients are normally confidential and may also be legally privileged. Please do not read, copy, forward
or store this message unless you are an intended recipient of it. If you have received this message in
error, please forward it back. Willkie Farr & Gallagher LLP is a limited liability partnership organized in
the United States under the laws of the State of Delaware, which laws limit the personal liability of
partners.

Eden P. Quainton

Quainton Law, PLLC

1001 Avenue of the Americas, 11th Floor
New York, NY 10018

Tel: 212.813.8389

Fax: 212.813.8390

Cell: 202.360.6296

www.quaintonlaw.com

Important Notice: This email message is intended to be received only by persons entitled to receive the confidential
information it may contain. Email messages to clients of Willkie Farr & Gallagher LLP presumptively contain information
that is confidential and legally privileged; email messages to non-clients are normally confidential and may also be
legally privileged. Please do not read, copy, forward or store this message unless you are an intended recipient of it. If
you have received this message in error, please forward it back. Willkie Farr & Gallagher LLP is a limited liability
partnership organized in the United States under the laws of the State of Delaware, which laws limit the personal liability
of partners.

16
Case 1:18-cv-00681-RJL Document 171-8 Filed 03/27/20 Page 18 of 18

Eden P. Quainton

Quainton Law, PLLC

1001 Avenue of the Americas, 11th Floor
New York, NY 10018

Tel: 212.813.8389

Fax: 212.813.8390

Cell: 202.360.6296

www.quaintonlaw.com

Important Notice: This email message is intended to be received only by persons entitled to receive the confidential
information it may contain. Email messages to clients of Willkie Farr & Gallagher LLP presumptively contain information
that is confidential and legally privileged; email messages to non-clients are normally confidential and may also be legally
privileged. Please do not read, copy, forward or store this message unless you are an intended recipient of it. If you
have received this message in error, please forward it back. Willkie Farr & Gallagher LLP is a limited liability partnership
organized in the United States under the laws of the State of Delaware, which laws limit the personal liability of partners.

17
